Citation Nr: 9911750	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-13 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disorder causing 
high enzymes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from July 1975 to July 
1997.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The claims file was subsequently transferred to 
the Montgomery, Alabama, RO.  

The Board notes that in August 1997, the appellant filed a 
claim for knee injuries.  The RO has not addressed this issue 
and it is referred for further development and adjudication.

REMAND

With respect to the hypertension claim, a diagnosis of labile 
hypertension was made on VA examination in September 1997.  
However, the appellant has testified that his blood pressure 
has remained high since that examination, and that he is 
currently being treating for hypertension by VA.  These 
records should be obtained.

The appellant's service medical records indicate that he has 
had a long history of abnormal liver function tests of 
unknown etiology.  He has reported that he has been evaluated 
and treated at the Anniston, Alabama, VA Clinic and the 
Birmingham, Alabama, VA Hospital.  These records have not 
been associated with the claims file.  The Board finds that 
prior to further consideration of the issue of service 
connection for a disorder resulting in high enzymes, all VA 
medical records should be associated with the claims file, 
and that the appellant should undergo a VA examination with a 
specialist to determine the etiology of this disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all of the appellant's VA 
medical records from the Birmingham, 
Alabama, VA Hospital, and the Anniston, 
Alabama, VA Clinic, and associate them 
with the claims folder.  

2.  The RO should then schedule the 
appellant with a hepatologist to 
determine the etiology of his disorder.  
All necessary diagnostic tests should be 
performed.  The examiner is asked to 
indicate the diagnosis and etiology of a 
disorder which results in high enzymes, 
if any.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner.

3.  Once the above has been accomplished, 
the RO should review the new evidence and 
determine if additional development is 
indicated.  If so, all such additional 
development should be accomplished.  The 
RO should then readjudicate the claims on 
appeal.

If the benefits sought are not granted, following the usual 
appellate procedures, the RO should forward the claims file 
to the Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






